       Case 2:18-cv-13556-SM-KWR Document 169 Filed 07/28/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    KHOLKAR VISHVESHWAR GANPAT,                                   CIVIL DOCKET

    VERSUS                                                        NO. 18-13556

    EASTERN PACIFIC SHIPPING,                                     SECTION: “E” (4)
    PTE. LTD,


                                         ORDER

        Before the Court is Plaintiff’s Motion for a Permanent Injunction1 and Plaintiff’s

Motion to Expedite Consideration of Motion for a Permanent Injunction;2

        IT IS HEREBY ORDERED that the Motion to Expedite Consideration of Motion

for a Permanent Injunction3 is DENIED.

        IT IS FURTHER ORDERED that a telephone conference be set for July 29,

2020 at 12:00 p.m. to discuss setting a hearing on the Plaintiff’s request for a

preliminary injunction or for a trial if the Plaintiff’s request for preliminary and

permanent injunctions are to be consolidated and decided at the same time. The Court

will provide the parties with the call-in instructions necessary to participate in the

conference.

        New Orleans, Louisiana, this 28th day of July, 2020.


                      ________________________________
                               SUSIE MORGAN
                        UNITED STATES DISTRICT JUDGE




1 R. Doc. 166.
2 R. Doc. 167.
3 Id.
